DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 5-7, 11-14 are pending.  Applicant’s previous election of Group I, claims 1, 2, 5-7, 11, 14 still applies and claims 12 and 13 remain withdrawn.
Response to Amendment
Applicant’s amendment of 03/01/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 2, 5-7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2011/0247756 A1) (Wilson) in view of Goto et al. (US 2011/0223383) and Huntsman, Advanced Materials – Raise performance with building blocks (Hunstman), taken in view of evidence by Dianal American, Inc., Viscosity Conversion Table (Viscosity Conversion Table).
As to claims 1 and 5-7, Wilson teaches a curable (thermosetting, see abstract) composition, useful in electrical laminates (Wilson, [0002]), comprising: a maleimide component comprising at least one bismaleimide; a cyanate ester component; an epoxy resin (Wilson, claim 9), and particulate fillers (Wilson, [0024]) such as silica (Wilson, [0094]);
wherein examples of the bismaleimide is 4,4'-bismaleimido-diphenylmethane, as in claim 1, (Wilson,[0030]);
wherein the cyanate ester component may be based on bisphenol A and have a MW overlapping the range of claim 5 (Wilson, [0043]-[0044]).


With respect to the differences (a) and (b), Goto teaches a resin composition used to form semiconductor devices comprising an epoxy resin (A), a curing agent (B), a silica component (C) (Goto, Abstract), and a resin copolymerizable with the epoxy resin, such as a benzoxazine resin (Goto, [0125]),
wherein examples of the curing agent are maleimide compound and cyanate resin (Goto, [0049-0050]), wherein the examples of the maleimide compound are bismaleimide oligomer or a combination thereof  (Goto, [0075]),
wherein an example of the silica is fused silica used as a silica slurry in a state of being dispersed in a solvent (Goto, [0104-0106]).
Goto further teaches additive such as thermoplastic resin or thermosetting resins used in in 100 parts by weight of the epoxy resin, a preferable lower limit is 0.5 parts by weight, and a more preferable lower limit is 1 part by weight, and a preferable upper limit is 50 parts by weight, and a more preferable upper limit is 20 parts by weight (Goto, [0133]).
Although Goto does not explicitly disclose the benzoxazine resin as one of the “specific examples of thermoplastic resin” or one of the “specific examples of thermosetting resin”, given that the benzoxazine resin would necessarily be a thermoplastic resin or a thermosetting resin, it would have been obvious to one of ordinary skill in the art to use the amount of the benzoxazine resin, in 100 parts by weight of the epoxy resin, a preferable lower limit is 0.5 parts by weight, and a more preferable lower limit is 1 part by weight, and a preferable upper limit is 50 parts by weight, and a more preferable upper limit is 20 parts by weight (Goto, [0133]).

As Goto expressly teaches (a), when the silica slurry is used, workability and productivity during the production of the resin composition can be increased (Goto, [0106]).
As Goto expressly teaches (b), as a result of a reaction between the benzoxazine resin and the epoxy resin, the heat resistance of the cured body can be enhanced, and water absorptivity and the linear expansion coefficient can be reduced (Goto, [0128]).  Further, Goto further teaches, if the contained amount of the thermoplastic resins or the thermosetting resins (i.e., thermosetting resins other than the epoxy resin, Goto, [0130]) is too low, there are cases where the elongation and the toughness of the cured body cannot be increased sufficiently, and if it is too high, there are cases where the strength of the cured body deteriorates (Goto, [0133]).
Goto further discloses that curing accelerator may be included at amounts overlapping the claimed range of claim 1 in order to accelerate curing ([0086], [0089]).
Goto and Wilson are analogous art as they are both drawn to a resin composition comprising an epoxy resin and a filler such as silica and an electronic laminate.
In light of the motivation of using the silica slurry and the amount of the benzoxazine and the curing accelerator disclosed by Goto, it therefore would have been obvious to one of ordinary skill in the art to use the silica slurry and the amount of the benzoxazine resin and the amount of the curing accelerator of Goto in Wilson in order (a) to increase the workability and productivity 
Wilson further teaches the epoxy resin present in an amount in the range 0.1 to 99 weight percent, based on a total weight of the curable composition, such as 10 to 40 weight percent of the curable composition; and from 20 to 30 weight percent (Wilson, [0107]).  This amount overlaps the range of claims 1 and 6.
Wilson further teaches the maleimide blend present in an amount in the range from 0.1 to 99 weight percent, based on a total weight of the curable composition, such as an amount in the range from 20 to 45 weight percent of the curable composition, and from 30 to 40 weight percent in yet other embodiments (Wilson, [0106]).  This amount overlaps the range of claims 1 and 6.
Wilson further teaches the cyanate ester present in an amount in the range from 0.1 to 99 weight percent, based on a total weight of the curable composition, such as an amount in the range from 30 to 60 weight percent of the curable composition, and from 40 to 50 weight percent in yet other embodiments. (Wilson, [0108]).  This amount overlaps the range of claims 1 and 6.
As explained above, the amount of benzoxazine resin in modified Wilson overlaps the claimed range based on [0133] of Goto and also (alternatively) based on the result-effective variable explanation above.  
The above ranges of amounts overlap the claimed ranges after accounting for the different basis.

Given that the XU 8282-1 is identical/substantially identical to the benzoxazine resin used in the present invention, it is clear that Huntsman XU 8282-1 would inherently have a weight average molecular weight of 200-400.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
As Huntsman expressly teaches, the benzoxazine resin does not release gas and has near-zero shrinkage on curing, it further has very good flame retardant properties.
Huntsman and Wilson in view of Goto are analogous art as they are both drawn to a curable composition comprising a benzoxazine resin to be used in applications such as electrical laminate. 
In light of the motivation of using Huntsman XU 8282-1 disclosed by Hunstman, it therefore would have been obvious to one of ordinary skill in the art to use the Huntsman XU 8282-1 of Huntsman as a specific example of the benzoxazine resin in Wilson in view Goto, including the presently claimed MW range, in order to provide a benzoxazine resin with very good flame retardant properties and near-zero shrinkage on curing, without releasing gas on curing, and thereby arrive the claimed invention.
Wilson further teaches an example of the composition having a viscosity of <A to A (Wilson, p. 14 – TABLE 2: Example 5), which ranges from 10-40 cps, as evidenced by Viscosity oC).  Further, in light of the teaching, it would have been obvious to one of ordinary skill in the art to maintain this viscosity when combining Wilson with Goto and Hunstman.
No phenolic curing agent is required in modified Wilson.
The recitation in the preamble of semiconductor package is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as semiconductor package.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Further to the above, although the use of a filler “slurry” is obvious based on Goto in modified Wilson, this limitation is not given patentable weight to the extent it is intended to limit the composition to one formed by adding a filler slurry to the other ingredients as opposed to a composition formed by simply adding filler to the other ingredients (because in either case, the filler is dispersed into the composition once all ingredients are mixed and thereby becomes a “slurry” of filler particles in the final composition).  In other words, to the extent the “slurry” limitation is a product by process limitation (i.e., a limitation on the form of the ingredient prior to it being mixed into the overall composition) it is not given patentable weight because the final composition would be the same if the filler is dispersed in a slurry prior to final mixing or if the filler is added by itself and then becomes dispersed (i.e., a slurry) after being mixed with the other claimed ingredients.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Regarding claim 2, Goto further teaches the contained amount of the silica component is preferably within a range from 10 to 400 parts by weight, and more preferably 25 to 250 with regard to a total 100 parts by weight of the epoxy resin and the curing agent (i.e., binder) (Goto, [0113]).
As Goto expressly teaches, if the contained amount of the silica component is too small, a total surface area of holes formed as a result of the elimination of the silica component during a roughening treatment of the reactant becomes small. Therefore, the adhesive strength between 
In light of the motivation of using the amount of the silica slurry disclosed by Goto, it therefore would have been obvious to one of ordinary skill in the art to use the amount of the silica slurry of Goto in 100 parts by weight of the binder in Wilson in view Goto, overlapping the presently claimed range, in order to prevent forming a total surface area of holes, to sufficiently increase the adhesive strength between the cured body and the metal layer, to prevent causing the cured body to be fragile, and thereby arrive the claimed invention.
The above ranges of amounts overlap the claimed ranges after accounting for the different basis.
Regarding claim 11, Wilson further teaches the composition comprising components such as wetting and dispersing aids (Wilson, [0024]; [0098]), a solvent (Wilson, [0063]), a catalyst (Wilson, [0069]) and adhesion promoters such as modified organosilanes (i.e., silane coupling agent) (Wilson, [0097]).
Regarding claim 14, Wilson further teaches the bismaleimide resin may be a mixture of resins including a bismaleimide resin containing the Diels-Alder comonomers as claimed (Wilson, [0029-0030]).


Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant’s remarks with respect to the Ru-based rejection are persuasive in light of the amendment.
Applicant argues that the ranges of amounts cited with respect to the Goto-based rejection are not based on the binder as claimed.  This is not persuasive because the ranges above still overlap the claimed range when converted to the binder basis in the present claims.  For example, the ranges of modified Wilson (as set forth above) include the amounts from present example 1, i.e., 30 parts epoxy, 40 parts cyanate ester, 25 parts bismaleimide, 5 parts benzoxazine, 0.3 parts curing accelerator and 180 parts filler, which values are within the ranges taught by modified Wilson (such that the broader ranges of modified Wilson overlap the claimed amounts).  In detail, the above overall composition from the present example includes (based on the overall composition) about 11 wt% of epoxy (within the range taught by Wilson), about 14 wt% of cyanate ester (within the range taught by Wilson), and about 9 wt% of bismaleimide (within the range taught by Wilson).  The above overall composition from the present example also includes about 16 parts of benzoxazine per 100 parts of epoxy (within the range taught by Goto in modified Wilson), about 0.01 parts of curing accelerator per 100 parts of epoxy (within the range taught by Goto in modified Wilson) and about 180 parts of filler per 100 parts of epoxy resin and curing agent (within the range taught by Goto in modified Wilson).  Thus, converting the amounts in the present example to a basis that matches the ranges taught by the prior art 
To the extent Applicant is arguing that the cited references do not explicitly use the same basis as is used in the present claims, this is not required if the amounts still fall within the claimed range after being converted.  It is also not persuasive to argue that the references individually do not teach the amounts with respect to all of the claimed ingredients (this is improper piecemeal analysis).
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).
Applicant appears to consider these benefits to be required aspects of the present claims (in a prima facie case of obviousness analysis) on the grounds that these unclaimed benefits constitute part of the claimed invention “as a whole.”  This is not persuasive and it is improper to read limitations from the specification into the claims.  The “as a whole” aspect that Applicant refers to is related to secondary considerations that may be used to rebut a prima facie case of obviousness (in this case based on unexpected results) but these are not aspects that need to be explicitly taught by the prior art in order to establish a prima facie case of obviousness. 
Applicant appears to argue that modified Wilson teaches too many possible ingredients and too broad a range for each ingredient to render the claims obvious.  However, the scope of 
Applicant also argues lack of reasonable expectation of success and appears to consider the “success” that is reasonably expected to correspond to the benefits mentioned above.  As explained above, the prior art does not need to recognize the benefits set forth in the present application in order to render the claims prima facie obvious.  The “success” in expectation of success is relative to the technology taught by the references cited in the rejection (i.e., the expectation that the ingredients and amounts taught by the references would be able to form a curable composition that cures to form an electrical laminate, which is the “success” set forth by the prior art).  In this case, the references are highly analogous to each other in achieving such a “success” and discuss ingredients and amounts that would be expected to form such a curable composition.
Applicant also appears to argue that references in modified Wilson have to explicitly teach that no phenolic curing agent is used.  This is not true and if the references do not require phenolic curing agents and provide other options for curing agents, then the references render obvious such a limitation.
Applicant also argues that the range for thermoplastic additive in Goto in modified Wilson is too broad with respect to the claimed amount of benzoxazine.  Again, the range is not nearly so broad as to fail to render obvious the claimed range.  Also, Applicant appears to be ignoring the alternative result effective variable explanation for why the claimed range is obvious.
Applicant also argues unexpected results (which seems to be the only relevant way to consider Applicant’s “as a whole” statements regarding the unclaimed benefits of the claimed 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787